DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for undertaking a purchase transaction between a customer and a merchant comprising each and every one of the following limitations:
receiving, by an authentication notification server, from a merchant, a request to permit transfer of funds from a funds transfer account associated with a customer to the merchant, wherein the request comprises identifying information; correlating, by the authentication notification server, the identifying information to a token received from a token generation and information storage server, wherein the token corresponds to the funds transfer account; upon correlating the identifying information to the token, transmitting, by the authentication notification server, the token to the token generation and information storage server to thereby cause a request for utilization of the funds transfer account to be transmitted; receiving, by the authentication notification server, an approval relating to the request for utilization of the funds transfer account; and transferring, by the authentication notification server, the approval to the merchant, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JOHNSON et al, US 2006/0235796, teaches a method for undertaking a purchase transaction between a customer and a merchant, but does not teach an authentication notification server correlating the identifying information to a token received from a token generation and information storage server and, upon correlating the identifying information to the token, transmitting, by the authentication notification server, the token to the token generation and information storage server to thereby cause a request for utilization of the funds transfer account to be transmitted.  
RANGANATHAN et al, US 2013/0173474, teaches a method for performing vending transactions including a user wireless appliance (110) in direct communication with a server, wherein the server creates a token and transfers the token to memory of the user wireless appliance and stores a copy at the server [0031]. RANAGANATHAN does not teach an authentication notification server correlating the identifying information to a token received from a token generation and information storage server and, upon correlating the identifying information to the token, transmitting, by the authentication notification server, the token to the token generation and information storage server to thereby cause a request for utilization of the funds transfer account to be transmitted.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876